DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-9 allowed.
The closest relevant arts are Kaiser (2015/0096273 A1) and Rieger et al (2014/0318092 A1).
Kaiser teaches a method of making filters (1), the method comprising the steps of providing a flat paper material folding into a pleated filter medium (16, paragraphs 0023 & 0033), providing a housing (2 in Figs. 1-10), inserting the filter medium (16) into the housing (2), and establishing a connection between the filter medium (16) and the housing (2) by applying a foam or adhesive (paragraph 0033) applied to the outer circumferential edge of the filter medium (16) (see Figs. 1-10, paragraph 0047) to create a seal to entirely seal the outer edge of the filter element to the housing.  The pleated filter medium (16) of Kaiser has more than three corners in a plane which is at a right angle to a principle inflow direction of the filter (See Figure 6; particularly five corners in Fig. 6).  The housing (2) of Kaiser is also curved as claimed, and the pleated filter medium (16) is enclosed at its outer edges by a peripheral wall of the housing (See Figures).  Kaiser teaches the step of applying the adhesive as foaming the outer edges of the filter element (16) to create a polyurethane seal (15) to seal the outer edge of the filter element (16) (see paragraph 0033).  Kaiser teaches a gap/groove (22, paragraph 0037) between the peripheral wall of the housing (2) of Kaiser and outer edges of the pleated filter medium (16), the gap/groove (22) being filled by the foam (15) to create a seal between the inflow side and the outflow side (see paragraphs 0033-003 and 0044-0051).  Kaiser teaches a filter (4) with a filter element (16) comprising: a housing (2) having a curved wall (see Figs. 2 & 6); a pleated filter element (16) arranged in said housing (2), the filter element (16) having an outer edge arranged on a circumference of filter element (16), the outer edge being polygonal (see shape of filter 16 in Figs. 2 & 6) and spaced from said housing (2) by a gap (23 in Fig. 5); one of a foam and an adhesive arranged in the gap (23), one of the foam and said adhesive being connected to said outer edge of the filter element (16), one of the foam or said adhesive being connected to said housing (2), one of said foam or said adhesive being configured to both connect and entirely seal said outer edge to the housing (paragraphs 0036-0039).
Kaiser discloses in paragraph 0033 a seal (15) that is injected or foamed onto the filter body.  However, paragraph 0033 does not disclose that the foaming also establishes a connection between the filter element and the housing (element 2 in Kaiser).  Kaiser’s filter element (16) is connected to housing (2) by a mechanical arrangement such as a mixing frame (19) (paragraph 0035), region (28) of intermediate panel (3), and welding, paragraph 0040 and 0045. Furthermore, Kaiser specifically discloses that seal (15) is a different material than the housing shells (5, 6), intermediate panel (3), and fixing frame (19), and there is no disclosure in Kaiser of establishing a connection to the housing (2) by foaming.
Rieger et al teach a method of making filters (200), the method comprising the steps of providing a flat paper material folding into a pleated filter medium (210, paragraphs 0067 & 0081), providing a housing (105), inserting the filter medium (210) into the housing (105), and establishing a connection between the filter medium (210) and the housing (105) by applying a foam or adhesive (0082) applied to the outer circumferential edge of the filter medium (210) to create a seal to entirely seal the outer edge of the filter element to the housing (see Fig. 14, paragraphs 0083-0090).  The pleated filter medium (210) of Rieger et al has more than three corners in a plane which is at a right angle to a principle inflow direction of the filter (See Figure 7; particularly four corners in Fig. 7).  The housing (105) of Rieger et al is also curved as claimed, and the pleated filter medium (210) is enclosed at its outer edges by a peripheral wall of the housing (See Figure 8).  Rieger et al teach the step of applying the adhesive as foaming the outer edges of the filter element (210) to create a polyurethane seal (paragraph 0082) to seal the outer edge of the filter element (210) (see paragraph 0083).  Rieger et al teach a gap/groove (263 in Figs. 7 & 9) between the peripheral wall of the housing (105) and outer edges of the pleated filter medium (210), the gap (263) being filled by the foam (paragraph 0082) to create a seal between the inflow side (275) and the outflow side (285) (see paragraphs 0081-0085).  Rieger et al show in Figure 9 a filter (200) with a filter element (210) comprising: a housing (105) having a curved wall (see 105 in Figs. 9); a pleated filter element (210) arranged in the housing (105), the filter element (210) having an outer edge arranged on a circumference of filter element (210), the outer edge being polygonal (see shape of filter 210 in Fig. 9) and spaced from said housing (2) by a gap (263 in Fig. 9); one of a foam and an adhesive arranged in the gap (263), one of the foam and said adhesive being connected to said outer edge of the filter element (210), one of the foam or said adhesive being connected to said housing (105), one of said foam or said adhesive being configured to both connect and entirely seal said outer edge to the housing (105).
Rieger et al show in paragraphs (0082-0090) that the sealing mass (263) being cast or foamed onto the end plate (300) (paragraph 0082).  However, the end plate (300) is not the filter medium (210).  Also, plate (300) and filter medium (210) are different structures.  End plate (300) may be connected to filter medium (210), but there is no disclosure that sealing mass (263) is applied to filter medium (210), especially to an outer circumferential edge of the filter medium (210).
Claims 1-3 and 5-9 of this instant patent application differ from the disclosure of either Kaiser (2015/0096273 A1) and Rieger et al (2014/0318092 A1) in that the filter is manufactured by the steps which include: establishing a connection between the inserted filter element and the housing by applying a foam to an outer edge of the filter element, as establishing a connection by foaming results in a special type of connection.  During the actual foaming process, the foam material is liquid and very sticky.  After the liquid foam hardens into a solid, whatever was in contact with the liquid foam is rigidly connected to the hardened foam.  This type of foam connection between a filter element and a housing is not disclosed in Kaiser or Rieger et al.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 29, 2022